ORMOND, J.
The declaration shows very conclusively, that the action is founded on a contract made by the administrator, by which the estate could not be charged in this action, but for which he is individually responsible. The addition of “ administrator,” to his name in the writ and declaration, cannot vitiate, as for the reasons given, the declaration shows that he was not sued in that capacity. The addition, therefore, is a mere description of the person, and will not vitiate. It follows from this, that the judgment below-was correct, and it is therefore affirmed.